DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 2013/0009069 A1).
With respect to independent claim 1, Okada teaches in Figs. 2 and 4 a detector comprising: 
a substrate 1 comprising a plurality of sensing elements 103A including a first element and a second element 103B; and 
a switching element 4 configured to connect the first element and the second element as shown in Fig. 2, wherein the first element is configured to generate a first signal in response to the first element detecting a first input, and the second element is configured to generate a second signal in response to the second element detecting a second input as disclosed in paragraph [0071], and wherein the switching element is configured to group together the first element and the second element as disclosed in paragraph [0074]; see pixel 20A in Fig. 2.

With respect to dependent claim 2, in Fig. 2 Okada teaches a first output signal path 3 connected to the first element; and a second output signal path connected to the second element, wherein the switching element is configured to connect the first output signal path and the second output signal path.
With respect to dependent claim 3, Okada teaches a circuit 104 configured to control the switching element based on the first signal and the second signal.
With respect to dependent claim 4, in Fig. 4 Okada teaches a circuit die comprising the switching element.
With respect to dependent claim 5, Okada teaches in Fig. 4 a circuit die comprising the switching element, the first output signal path, and the second output signal path.
With respect to dependent claim 6, Okada teaches in Fig. 2 wherein the detector comprises a first number of pixels configured to be grouped in a second number of groups, the second number being less than the first number.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okada.
The teaching of Okada has been discussed above.
With respect to dependent claim 7, since Okada teaches x-ray detector having scintillator as disclosed in paragraph [0008], Okada anticipates wherein the first input is first charged particles that indicate a beam, and wherein the second input is second charged particles that indicate the beam. Or in view of the detector system taught by Okada, the limitation of claim 7 is within the ordinary skilled art in order to detect desired species of radiations.
With respect to independent claim 8, Okada teaches a detector system, comprising a detector array comprising a plurality of sensing elements including a first element and a second element; a switching element configured to connect the first element and the second element; a circuit configured to generate a first signal in response to the first element detecting first charged particles that indicate a beam, and generate a second signal in response to the second element detecting second charged particles that indicate the beam; and a controller connected to the circuit See the rejection justification to claim 1 and claim 7.
With respect to dependent claim 9, Okada teaches a circuit layer as shown in Fig. 4 comprising the switching element and the circuit.
With respect to dependent claim 10, Okada teaches in Fig. 2 wherein the controller 104 is configured to control the switching element based on an address of any of the first element and the second element.
With respect to dependent claim 11, Okada teaches wherein the controller is configured to acquire an image See the Title of Okada based on the beam this is obvious to detect desired beams, and generate a command signal based on the image; and the circuit is configured to control the switching element based on the command signal See Fig. 2.
With respect to dependent claim 12, Okada teaches wherein the detector array comprises a first number of pixels 20A configured to be grouped in a second number of groups 20B, the second number being less than the first number as shown in Fig. 2.

With respect to dependent claim 13, in Fig. 2 Okada teaches a signal conditioning circuit array 105; a parallel analog signal processing path array; a parallel analog-to-digital converter array; and a digital control unit 54, wherein the signal conditioning circuit array, the parallel analog signal processing path array, the parallel analog-to-digital converter array, and the digital control unit are connected to the detector array via a plurality of channels, a number of the plurality of channels being greater than or equal to the second number as shown in Fig. 2.
With respect to dependent claim 14, Okada is silent with wherein the controller is configured to override logic of the circuit. However, Okada teaches in paragraph [0111 – 0114] setting threshold. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Okada so as to have the limitation of “wherein the controller is configured to override logic of the circuit” in order to enhancing an S/N ration in imaging.
With respect to dependent claim 15, Okada teaches in Fig. 2 wherein the circuit comprises the controller, wherein the circuit comprises a plurality of circuits, wherein the circuit comprising the controller includes any of the plurality of circuits comprising the controller, and wherein the controller being connected to the circuit includes any of the plurality of circuits that comprise the controller being connected to any of the plurality of circuits that comprise the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884